                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA

 In re:
 Davis et al.,

                 Plaintiffs/Appellants,
                                                   CAUSE NO.: 2:18-CV-417-HAB
                      v.
                                                    Bankr. Case No. 17-21208-KL
 Jerrold B. Carrington,

                 Defendant/Appellant.

                                    OPINION AND ORDER

       Creditors Albert Davis and A. F. Davis Law, PLLC (the “Davis Creditors”) appeal

a decision of the Bankruptcy Court in Jerrold B. Carrington’s (“Debtor Carrington”)

Chapter 13 bankruptcy case. The Davis Creditors assert that the Bankruptcy Court erred

when it concluded that their judgment lien on Debtor Carrington’s marital property is

not a present property right and should be treated as an unsecured claim. They maintain

that Debtor Carrington’s contingent future interest in the marital property has a present

value, thereby entitling the Davis Creditors to a secured claim.

       This Court has jurisdiction over the matters raised in this appeal pursuant to 28

U.S.C. ' 158(a)(1). No issues of fact are raised on appeal. This Court will perform a de

novo review of the challenged conclusions of law. See In re Longardner & Assoc., Inc., 855

F.2d 455, 459 (7th Cir. 1988).
                                         BACKGROUND

A.     The Consent Judgment

       In August 2012, a final consent judgment in favor of Albert Davis and against

Debtor Carrington was entered in resolution of litigation that Davis brought against

Carrington in a federal court located in California. It stated:

       Judgment is hereby entered in favor of plaintiff Albert Davis and against
       Jerrold B. Carrington in the amount set forth below.

       Defendant Carrington shall pay to Mr. Davis in certified funds the sum of
       seventy-eight thousand dollars ($78,000) plus interest, 60% of which shall
       be made payable to Mr. Davis and 40% of which shall be made payable to
       A. F. DAVIS LAW within five (5) days of the entry of this Judgment; interest
       shall accrue at the rate of 10% from July 23, 2012 until the date Defendant
       Carrington fully pays Mr. Davis the entire amount of this judgment.

B.     Recording the Lien

       In June 2013, Davis recorded the judgment with the Lake County Clerk and the

Lake County Recorder of Deeds against Debtor Carrington’s interest in property located

on Forest Avenue in Gary, Indiana (the “Real Estate”). Davis began proceedings

supplemental to collect on the judgment. Debtor Carrington did not make any payments

toward satisfaction of the judgment.

C.     The Bankruptcy Proceedings

       On May 1, 2017, Debtor Carrington filed a petition under Chapter 13 of the United

States Bankruptcy Code. Debtor Carrington’s wife was not included in the Chapter 13

petition. On August 8, 2017, the Davis Creditors timely filed their Proof of Claim for

$104,700.28 (the “Davis Claim”). The Davis Claim was listed as secured based on the




                                                 2
California federal court judgment lien, and the recording of the lien with the Lake County

Clerk’s Office and the Lake County Recorder of Deeds.

       Debtor Carrington filed an objection to the treatment of the Davis Claim as

secured. Both sides submitted briefs and the Bankruptcy Court issued an order regarding

the parties’ stipulations and set a briefing schedule to address the issue of whether the

Davis Claim is secured considering Indiana’s treatment of tenancy by the entirety. Prior

to submitting his brief on this issue, Debtor Carrington filed a Motion to Avoid Lien.

       On October 25, 2018, the Bankruptcy Court entered the Memorandum, Opinion

and Order holding that the contingent future interest held by Debtor Carrington in the

marital property does not form the basis of a present lien and therefore the Davis Claim

is currently unsecured. The Bankruptcy Court framed the issue before it as whether the

federal judgment against Debtor Carrington was a judicial lien on the Real Estate that

Debtor Carrington and his non-debtor spouse jointly owned as tenants by the entirety.

The Bankruptcy Court found persuasive the analysis and conclusions of law by the court

in In Re Yotis, 518 B.R. 481 (Bankr. N.D. Ill. 2018), noting that Indiana and Illinois law did

not differ in any material respects regarding tenancy by the entirety. The Yotis court

resolved a debtor’s motion to avoid judicial liens where the debtor and his non-debtor

spouse held title to their real estate as tenancy by the entirety. The court held that, while

the judicial lien did not attach to the debtor’s fee interest in the property that was

presently held as tenants by the entirety, the judgment might attach to the contingent,

future interest that tenancy by the entirety gives the debtor.



                                                  3
       The Bankruptcy Court then determined that the severance of the tenancy is the

point in which Debtor Carrington’s interest becomes vested, such that, only then, could

the Davis Creditors’ federal court judgment lien affix to Debtor Carrington’s interest. It

thus concluded,

       Davis presently has no Secured In Rem judicial lien that presently affixes to
       the Real Estate as presently held by the Debtor and his non-debtor spouse
       based on their California Judgment versus the Debtor only. Thus, at this
       time of the entry of this Order the Claim of Davis is denied as being
       presently Secured and is presently allowed as an Unsecured in personam
       Claim.

(ECF No. 7-1 at 5.) The court determined that the value of the unsecured and liquidated

in personam claim was $104,700.28, and that the contingent and future in rem secured

judicial lien on the Real Estate had no present value.

       It is this Order that the Davis Creditors appeal. The Notice of Appeal was timely

filed on October 30, 2018.

                                       ANALYSIS

       Neither party disputes that Debtor Carrington’s interest in the Real Estate became

property of Debtor Carrington’s bankruptcy estate. See Matter of Hunter, 970 F.2d 299, 305

(7th Cir. 1992). Additionally, the Real Estate was properly characterized as a tenancy by

the entirety, which created individual property interests for each spouse that could not

be transferred or encumbered by either spouse acting alone. See Matter of Paeplow, 972

F.2d 730, 733 (7th Cir. 1992) (citing Indiana v. Union Bank & Trust Co., 380 N.E.2d 1279,

1280 (1978)). Neither could a creditor execute on entirety property without first obtaining

a judgment against both spouses. Id. (citing Enloe v. Franklin Bank & Trust Co., 445 N.E.2d


                                                4
1005 (Ind. Ct. App. 1983)); see also Diss v. Agri Business Int’l. Inc., 670 N.E.2d 97, 99 (Ind.

Ct. App. 1996). Absent consent of the spouse, a tenancy by the entirety may only be

destroyed by the severance of the marital relationship. Estate of Grund v. Grund, 648

N.E.2d 1182, 1185 (Ind. Ct. App. 1995).

       Debtor Carrington argues that the Bankruptcy Court’s decision was correct

because the Davis Creditors cannot do in bankruptcy what they would not have been

able to do outside of bankruptcy. That is, because the Real Estate would have been

exempt from the claim of non-joint creditors outside of bankruptcy, the bankruptcy

cannot be used to elevate the claim to secured status.

       The Davis Creditors assert that it was error for the Bankruptcy Court to place no

value on the Davis Creditors’ lien on Debtor Carrington’s contingent future interest. They

argue that “all legal or equitable interests of the debtor in property as of the

commencement of the case” are pulled into the bankruptcy estate for the benefit of all

creditors. 11 U.S.C. § 541(a)(1) (emphasis added). Additionally, pursuant to Indiana Code

§ 34-55-9-2, a judgment creates a “lien upon real estate . . . after the time the judgment

was entered and indexed” extending until ten years “after the rendition of the judgment.”

See Amici Res., LLC v. Alan D. Nelson Living Tr., 49 N.E.3d 1046, 1053 (Ind. Ct. App. 2016)

(“[A] money judgment becomes a lien on the debtor’s real property when the judgment

is recorded in the judgment docket in the county where the realty held by the debtor is

located.”) (quoting Arend v. Etsler, 737 N.E.2d 1173, 1175 (Ind. Ct. App. 2005)); see also

Needham v. Suess, 577 N.E.2d 965, 967 (Ind. Ct. App. 1991) (“[A] money judgment becomes

a lien on the debtor's real property when the judgment is recorded in the judgment docket

                                                  5
in the county where the realty held by the debtor is located.”). The Davis Creditors argue

that their judgment lien attached to Debtor Carrington’s interest in the property at the

time the judgment was properly recorded, not, as the Bankruptcy Court found, at some

point in the future.

       The issue on appeal, in the broadest sense, is whether the claim of the Davis

Creditors is secured for purposes of Debtor Carrington’s Chapter 13 bankruptcy. To

determine whether, and to what extent, a claim is secure, bankruptcy courts use the

formula as expressed in 11 U.S.C. § 506(a)(1), entitled “Determination of secured status,”

which reads:

       An allowed claim of a creditor secured by a lien on property in which the
       estate has an interest . . . is a secured claim to the extent of the value of such
       creditor’s interest in the estate’s interest in such property . . . and is an
       unsecured claim to the extent that the value of such creditor’s interest or the
       amount so subject to set off is less than the amount of such allowed claim.

The bankruptcy code defines a “lien” as a “charge against or interest in property to secure

payment of a debt or performance of an obligation.” 11 U.S.C. § 101(37)1.

       The existence of a lien is a matter of state law, as courts must look to state law to

determine a debtor’s property interests. Butner v. United States, 440 U.S. 48, 55 (1979)

(“Unless some federal interest requires a different result, there is no reason why such

interests should be analyzed differently simply because an interested party is involved

in a bankruptcy proceeding.”). The “established general rule [is] that a judgment is a lien

only upon the debtor’s interest in the land.” Paxton v. Sterne, 26 N.E. 557, 558 (Ind. 1891).



       1
         “The term ‘judicial lien’ means lien obtained by judgment, levy, sequestration, or other
legal or equitable process or proceeding.” 11 U.S.C. § 101(36).

                                                    6
Here, the lien was on Debtor Carrington’s contingent future interest in the Real Estate.

The Bankruptcy Court held that the interest “would affix thereto upon any future

severance of the entireties Real Estate, whereby the Debtor may subsequently acquire

sole title thereto by survivorship, or where he would have a joint interest therein as a

tenant in common upon any subsequent severance.” Only then might the judgment affix

to what the Debtor had acquired. Thus, there was no existing in rem claim with any

present value.

       This Court does not agree, entirely. The lien could not attach to the property itself

while it was held in the entirety. See Mid-West Fed. Sav. Bank v. Kerlin, 672 N.E.2d 82, 86

(Ind. Ct. App. 1996). But, as the parties all seem to recognize, the Davis Creditors properly

recorded a judgment, which was necessary for the creation of a lien. Further, Debtor

Carrington had an individual interest in the Real Estate, even if it was only a future

contingent interest. That interest had entered the bankruptcy estate. In the course of the

bankruptcy, the Davis Creditors filed a proof of claim for the amount of the judgment

lien. Thus, they made a claim that was “secured by a lien on property in which the estate

has an interest.” 11 U.S.C. § 506(a)(1). By definition, then, the Davis Creditors have a

secured claim within the bankruptcy proceeding—to the extent of the actual value of the

collateral.

       Although this approach may seem simplistic, there has been no adequate

explanation why it is not accurate. Even if enforceability of the lien is dependent on the

happening of the contingent, that does not make is any less a lien. See Arend, 737 N.E.2d

at 1175 (“[W]hen a judgment has been entered and indexed, it is not a warning of a lien

                                                 7
to come, but it is from that very moment a judgment lien.”) (citing Muniz v. United States,

155 N.E.2d 140, 148 (1958)). This lien is what bestowed the secured status to the creditor

who obtained it prior to the initiation of any bankruptcy proceedings. Any arguments

pertaining to exemptions or to avoidance of the lien go to separate inquiries.

       The Seventh Circuit recently noted that there is no uniform approach to creditors’

rights against the estate among jurisdictions that recognize tenancy by the entirety:

       A creditor’s right to levy on a married person’s property is complex, and
       varies by state and the type of debt and property. Every state allows
       satisfaction of a debt which has been jointly incurred by a husband and wife
       against jointly held property, even if that property is held in a tenancy by
       the entirety . . . . Some states allow the satisfaction of an individual spouse’s
       debt against entireties property, but most do not.

In re Jaffe, — F.3d —, No. 18-2726, 2019 WL 3540420, at *3 (7th Cir. Aug. 5, 2019) (quoting

Creditors’ Rights Against Entireties Property In and Out of Bankruptcy, 1983 Ann. Surv.

of Bankr. Law Part II (September 1983)). While that observation was pertinent to the

creditors’ rights of enforcement and to whether the debtor could obtain an exemption,

there is no indication that it was intended to be a statement concerning a creditors’

secured status.

       Although it has found that the Davis Creditors have a secured claim, the Court

takes no position on whether the nature of the interest in the Real Estate impacts whether

that interest is exempt or whether the judgment lien may be avoided. Those are issues for

the bankruptcy court.




                                                  8
                                   CONCLUSION

      For the reasons stated above, the Court reverses and remands to the bankruptcy

court for proceedings consistent with this Opinion and Order.

      SO ORDERED on August 28, 2019.

                                         s/ Holly A. Brady
                                        JUDGE HOLLY A. BRADY
                                        UNITED STATES DISTRICT COURT




                                              9
